Citation Nr: 0916770	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE


Entitlement to a compensable rating for scar, residuals of 
splinter puncture wound, left thigh.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 
to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that in correspondence dated in April 2008 
the Veteran's attorney referred to the following issues:

1)	Entitlement to service connection for left knee 
instability.  
2)	Entitlement to service connection for diabetes 
mellitus.  
3)	Entitlement to service connection for right hip 
strain.
4)	Entitlement to service connection for 
gastroesophageal reflux disease, claimed as stomach 
condition.
5)	Entitlement to service connection for right arm 
cubital tunnel syndrome, claimed as right arm injury.
6)	Entitlement to service connection for back injury.  
7)	Entitlement to service connection for high blood 
pressure.  
8)	Entitlement to service connection for heart 
condition.  
9)	Entitlement to total disability based on individual 
unemployability (TDIU).

Review of the record reveals that the issues of service 
connection for left knee instability, diabetes mellitus, a 
back injury, high blood pressure, and a heart condition have 
been previously denied.  These issues are accordingly 
referred back to the RO for clarification as to whether the 
Veteran is seeking to reopen these previously denied claims.  
The issues of service connection for right hip strain, GERD 
(claimed as stomach condition), right arm cubital tunnel 
syndrome (claimed as right arm injury), and entitlement to 
TDIU, are referred back to the RO for appropriate action.


FINDING OF FACT

The Veteran has a superficial, stable, nontender, 
hyperpigmented atrophic, slightly depressed 3 x 3 centimeter 
scar on the distal left medial thigh; the scar does not 
result in limitation of motion of the affected part nor does 
the Veteran have lateral instability or recurrent 
subluxation.


CONCLUSION OF LAW

The criteria for a compensable rating for scar, residuals of 
splinter puncture wound, left thigh, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7805-5257 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1977 the Veteran sustained a splinter puncture 
wound to his left thigh in a fall down a pole.  In February 
1979 he was granted service connection for "scar residuals 
splinter puncture wound left thigh" and assigned a 
noncompensable evaluation under the provisions of Diagnostic 
Code 7899.  This decision was not appealed.

In July 1992 the Board granted a 10 percent rating under 
Diagnostic Codes 7805-5257.  In a rating decision dated in 
December 2002 the rating for the Veteran's service-connected 
left thigh disability (evaluated under Diagnostic Code 7899-
5257) was reduced to noncompensable.  That decision was not 
appealed.  

In March 2004, the RO denied the Veteran's September 2003 
claim for an increased evaluation.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  However, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Under the provisions of Diagnostic Code 7801, a 10 percent 
evaluation is warranted for scars other than on the head, 
face, or neck that were deep or that cause limited motion if 
the area exceeded 6 square inches (39 square centimeters).  
38 C.F.R. § 4.118.  A 20 percent evaluation was assigned if 
the area exceeded 12 square inches (77 square centimeters), 
and a 30 percent evaluation was assigned if the area involved 
exceeded 72 square inches (465 square centimeters).  The 
highest rating of 40 percent was warranted if the area 
exceeded 144 square inches (929 square centimeters).  

In addition to the foregoing, a 10 percent rating was 
warranted for superficial scars on other than the head, face, 
or neck that were unstable, did not cause limited motion, and 
that exceeded an area or areas of 144 square inches (929 
square centimeters) (Diagnostic Code 7802); for superficial 
unstable scars (Diagnostic Code 7803); and for superficial 
scars that were painful on examination (Diagnostic Code 
7804).  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7805 
provided for evaluation of the scar based on limitation of 
function of the affected bodily part which, according to the 
Veteran and the medical evidence, is the medial aspect of the 
left knee diagonally to the anterior aspect of the left 
thigh.  See, e.g., reports of compensation and pension (C&P) 
examinations done in February 2004 and July 2008.  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

The Board notes that in October 2008 the scar regulations 
were amended effective October 23, 2008, to provide for 
evaluation of burn scars under Diagnostic Codes 7800-7802.  
38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic 
Code 7803 was eliminated.  Id.  The provisions of Diagnostic 
Codes 7804-7805 remained essentially unchanged.  Id.  The 
Board notes that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or 
if the Veteran requests review under the clarified criteria.  
See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board will not consider 
the 2008 changes.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In his September 2003 claim for an increased rating the 
Veteran complained of pain and weakness in his left leg for 
over 20 years.  He added that he was unable to play 
basketball because of the in-service injury to his left leg.

In February 2004 the Veteran was accorded a C&P scar 
examination.  During the examination he reported that his 
residual splinter wound scar "sometimes swells" and 
"sometimes he has difficulty walking."  The examiner noted 
that there were no complaints of tenderness, pain, or 
pruritis.  

Physical examination revealed a 3 x 3 centimeter 
hyperpigmented atrophic, slightly depressed scar on the 
distal left medial thigh.  The examiner pointed out that 
while the scar was somewhat atrophic and shiny, it was not 
unstable, and there was no frequent loss of covering of the 
skin.  The examiner further noted that the scar was slightly 
depressed but was not tender, and there was no adherent 
underlying tissue, inflammation, edema, or keloid formation.  
The examiner added that the scar was superficial and was not 
disfiguring.

In his October 2004 substantive appeal the Veteran averred as 
follows:

I have been complaining of tenderness or 
pruritis and inching of my left leg ever 
sense 1977 until 2004 now, there is 
subluxation of the lateral instability of 
the left knee, which is now sight 
continually and constantly everyday of my 
life; swollening paining and hurting 
everyday for 20 yr . . .

In July 2008 the Veteran was accorded a C&P orthopedic 
examination to ascertain the presence of any musculoskeletal 
residuals from the left thigh puncture wound disability.  
During the examination the Veteran complained of constant 
"7-10/10" pain, and of weakness and stiffness in the left 
knee, which he reported started approximately 16 years ago.  
He further complained of occasional give away weakness, and 
of frequent episodes of locking in the left knee, but denied 
any swelling or increased heat.  He also complained of flare-
ups of increased pain on a daily basis lasting for up to 6 
hours, which he said were precipitated by running or walking 
for more than two miles.  He reported that these flare-ups 
were relieved by pain medication and the application of heat, 
as well as by the use of an elastic hinge brace.  According 
to the Veteran, his left knee condition affects his daily 
activities "because he has to be careful of the way he moves 
around and uses the left lower extremity."  He added that 
his wife helps him put on and remove his pants.  He also 
claimed that he had missed about six of the past 12 months of 
work due to a combination of back pain from an on-the-job 
injury and because of his left knee.  

Physical examination revealed "a well healed puncture wound 
entry over the medial aspect of the left knee."  Left knee 
range of motion was "from 0 to 120/140 with pain."  
Examination also found "marked crepitation of the 
patellofemoral joint," but there was no increased heat, 
redness, fluctuation, malalignment, or ligamentous 
instability of the knee; and no inflammatory changes, heat, 
or redness at the site of the puncture wound.  There was also 
no muscular weaknesses in either mediolateral or 
anteroposterior plane, and McMurray, Apley, Lachman, and 
drawer tests were all negative.  The examiner stressed that 
"there was no ligamentous instability," and added that 
repetitive motion of the left knee "has no effect of the 
Veteran's range of motion, pain, fatigability, coordination, 
weakness, or endurance."  X-rays of the left knee and left 
femur taken showed no evidence of any bony or soft tissue 
pathology.  Diagnoses were:

1.  Healed puncture wound of the left 
thigh without any inflammatory changes or 
areas of any chronic infections.

2.  Patellofemoral joint syndrome with 
chondromalacia of the patella and 
internal derangement of the left knee.

The examiner then averred as follows:

It is my opinion that it is less likely 
as not that there is any relationship 
between the patient's splinter puncture 
wound and the condition of his left knee.  
The rationale for the opinion is based 
upon the information available.  There is 
a lapse of time of approximately 15 years 
between the appearance of the symptoms in 
his left knee and the splinter incident 
of November 1972.  Second, even though 
the patient does not have complaints 
concerning his right knee, he has equal 
patellofemoral joint crepitus on the 
right knee as he has on the left.  These 
opinions are based upon my clinical 
experience and based upon the lack of 
documentation of any treatments for his 
left knee until 15 years after the 
splinter injury occurred.  Furthermore, 
the splinter injury apparently involved 
only the soft tissues and did not have 
any involvement of the joint.

The record contains no probative medical evidence 
to the contrary.

Analysis

The evidence confirms the presence of a hyperpigmented 
atrophic, slightly depressed scar on the distal left medial 
thigh; however, the scar is superficial, stable, nontender, 
and less than 39 square centimeters, so it does not meet the 
criteria for a compensable rating under Diagnostic Codes 
7801-7804 at any time during the appeal period.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7804; Schafrath, 1 Vet. 
App. 589.  However, inasmuch as there is a residual scar, and 
in view of the Veteran's complaint that his left knee 
functioning is affected, it must be determined whether the 
Veteran is entitled to a compensable evaluation under the 
limitation of function of the affected bodily part provisions 
of Diagnostic Code 7805.  

Although physical examination in 2008 found marked 
crepitation and limitation of motion with pain, and VA 
treatment records confirm the Veteran's use of a left knee 
brace throughout the appeal period, the 2008 examiner 
stressed that there is no lateral instability nor does the 
evidence does not show that the veteran has recurrent 
subluxation, so a compensable rating under Diagnostic Code 
5257 is not warranted.  In addition, the Board finds that the 
2008 examiner's opinion that the Veteran's patellofemoral 
syndrome with chondromalacia and internal derangement and any 
resulting functional impairment is "less likely than not 
related to service" is entitled to great probative value as 
the examiner noted the extent of the original injury and 
subsequent history of the left knee based on review of the 
claims file as demonstrated by the notations made in his 
report.  He also conducted a left knee examination and 
provided a detailed rationale for the opinion.  In this 
regard the Board notes that while the Veteran is competent to 
describe his symptoms (see, e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007)), he is not medically qualified to provide an 
opinion as to the etiology of his left knee complaints.  See 
38 C.F.R. § 3.159(a)(1); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (where, as here, the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  
Accordingly, while the Veteran's complaints of constant pain 
and stiffness, occasional give way weakness, and frequent 
episodes of locking in the left knee were considered, the 
Board finds the medical evidence that the Veteran's left knee 
symptoms are less likely than not related to his service-
connected left thigh disability to be dispositive.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment).  

A staged rating is likewise not warranted since the criteria 
for a compensable evaluation have not been met for any period 
of time covered by this appeal.  38 C.F.R. § 4.2; Hart, 21 
Vet. App. 505.

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Also, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Board also finds that the level of severity 
and symptoms as previously expounded are contemplated within 
the assigned schedular criteria.  In addition, while the 
Veteran claims to have been absent from work due to an on-
the-job back injury and his left knee, there is no evidence 
that the Veteran's service-connected scar disability alone 
has resulted in marked interference with employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of hospitalization.  
See Thun.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the foregoing, the Court has held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

Letters from the RO dated in October 2003 and September 2006 
did not fully comply with the notice requirements of Vazquez 
since they did not provide the Veteran with the applicable 
rating criteria; however, the Veteran was asked in each of 
these letters to submit evidence showing that his service-
connected disability had increased in severity.  The Board 
particularly notes that in the September letter the Veteran 
was informed that this evidence could be a statement from a 
doctor containing physical and clinical findings; the results 
of any laboratory tests or x-rays, and the dates of 
examinations and tests, as well statements from other 
individuals able to describe, from their knowledge and 
personal observations, how the disability had become worse.  
The Board further notes that the Veteran has repeatedly 
stated throughout the appeal period that he felt that a 
higher rating was warranted because his service-connected 
left thigh condition had worsened.  He has also elaborated 
regarding the effect of his service-connected left thigh 
disability on his left knee, and regarding the respective 
impact on his work and other activities of daily living.  The 
Board further notes that he was provided with Diagnostic Code 
5257 rating criteria in the October 2004 statement of the 
case, and his claim was readjudicated and a Supplemental 
Statement of the Case was issued in September 2008.  Based on 
the various notices (including letters as well as the 
statement of the case and the Supplemental Statement of the 
Case) provided by VA with respect to the applicable criteria 
and the types of information and evidence that he could 
submit to VA and explaining the reasons for denying the 
claim, the Veteran is reasonably expected to understand the 
types of evidence that would support his claims for a higher 
rating.  The Board is thus satisfied that remand for 
additional development is not warranted.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (regarding substantial 
compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  In addition, the 
Veteran has been accorded multiple C&P examinations; the 
reports of which are of record.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A compensable rating for scar, residuals of splinter puncture 
wound, left thigh, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


